Citation Nr: 0203008	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  01-05 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a psychiatric disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to November 
1944.  

In a rating decision dated in November 1944, the Department 
of Veterans Affairs (VA) Regional Office (RO) granted the 
veteran service connection for psychoneurosis.  The RO issued 
a rating decision in September 1961, which proposed to sever 
the veteran's service connection.  By letter dated October 
11, 1961 the RO notified the veteran of its intent to sever 
service connection for psychoneurosis and informed him that 
he had 60 days in which to submit evidence in support of 
continuing service connection.  The veteran did not respond 
and in December 1961 the RO issued a rating decision that 
severed the veteran's service connection for psychoneurosis.  
The veteran was notified of this decision and his appellate 
rights; he did not appeal.  

The veteran filed a claim seeking to reopen his claim of 
entitlement to service connection for a nervous condition in 
March 1994.  In a rating decision dated in September 1994 the 
RO denied the veteran's claim.  The veteran was notified of 
the RO's decision and his appellate rights; he did not appeal 
and the RO's decision became final.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an August 2000 Waco, Texas, RO rating decision 
which determined that the veteran had not submitted new and 
material evidence to warrant reopening a claim of entitlement 
to service connection for a nervous condition/psychiatric 
disorder.  In November 2000 the veteran filed a timely notice 
of disagreement.  The RO subsequently provided the veteran a 
statement of the case (SOC).  In April 2001 the veteran 
perfected his appeal and the issue was properly certified to 
the Board.  

In December 2001 the veteran presented for a Travel Board 
hearing before the undersigned Board Member, a transcript of 
such is of record.  


FINDINGS OF FACT

1.  In a decision dated in September 1994, the RO determined 
that the veteran had not submitted new and material evidence 
sufficient to warrant reopening a claim of entitlement to 
service connection for a nervous condition/psychiatric 
disorder.  The RO properly notified the veteran of that 
decision, and he did not appeal.  

2.  Since the September 1994 decision that determined the 
veteran had not submitted new and material evidence 
sufficient to warrant reopening a claim of entitlement to 
service connection for a psychiatric disorder, the veteran 
has not submitted evidence bearing directly and substantially 
on the specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to decide fairly the merits of the 
claim.


CONCLUSION OF LAW

The evidence submitted since the previous final decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for a psychiatric disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
as amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim of entitlement to 
service connection for a psychiatric disorder/nervous 
condition.  


I.  Relevant Law and Regulations

Service connection

According to applicable laws and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West  1991); 38 C.F.R. 
§ 3.303 (2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2001).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).


Finality/new and material evidence

In general, RO decisions that are not appealed become final.  
38 U.S.C.A. §  7105; 38 C.F.R. §  20.1103 (2001).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38  C.F.R. §§ 20.200, 20.302 (2001).  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated, in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  There must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial in order to 
reopen the claim.  Evans v. Brown, supra.  

In addition, the law is clear that "the Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).

The Board further observes that the United States Congress 
has recently passed, and the President has signed into law, 
legislation addressing VA's mandate to assist veterans in 
developing evidence in support of their claims.  Several 
bills were involved in that process, and the legislation 
which now governs cases such as this is the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096.  The Board also notes that the Veterans Claims 
Assistance Act of 2000 contains a number of new provisions 
pertaining to claims adjudication.  Of significance in the 
matter of new and material evidence is language that 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS.-
Nothing in this section shall be construed 
to require the Secretary to reopen a claim 
that has been disallowed except when new and 
material evidence is presented or secured, 
as described in section 5108 of this title.

VCAA § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, therefore, 
to whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

In addition, the Board notes that the new VA regulations 
redefine "new and material evidence" and clarify the types 
of assistance VA will provide to a claimant attempting to 
reopen a previously denied claim.  66 Fed. Reg. at 45,630 (to 
be codified as amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Thus, the regulations do not apply to the veteran's 
claim, filed in May 2000.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II. Factual Background

The veteran's entrance examination did not indicate any 
history or current complaint of a psychoneurotic condition.  
Service medical records indicate that the veteran was 
hospitalized from October to November 1944 for symptoms of 
constant headache, nervousness, insomnia, weakness, and pains 
in his chest, back and extremities.  Examiners indicated that 
the veteran reported that he had suffered the same 
symptomatology since an automobile accident approximately 8 
years prior to induction.  The veteran was diagnosed with 
psychoneurosis and discharged from the Army.  The Certificate 
of Disability for Discharge indicated that the veteran's 
psychoneurosis existed prior to service.  

In a rating decision dated in November 1944 the RO granted 
the veteran's claim of entitlement to service connection for 
psychoneurosis and assigned an evaluation of 30 percent.  

The veteran was provided a VA examination in September 1948 
at which time he complained of nervousness, trembling and an 
inability to drive a car.  It was noted that the veteran had 
received no treatment for his symptoms since discharge.  His 
neurological examination was negative.  Psychiatric 
examination revealed the veteran to be emotionally unstable 
with rather poor ego drives and many physical complaints.  
The examiner noted that there were no psychotic trends or 
affective impairment.  His orientation and memory were good; 
however, his judgment was limited.  The veteran was diagnosed 
with psychoneurosis, mixed type.  

The veteran presented for another VA examination in January 
1951.  He continued to complain of headaches and nervousness, 
which he reported began in 1944.  The neurological 
examination was negative.  His mental examination revealed 
the veteran to be withdrawn and tense.  He had no memory 
defects and was fully oriented in all spheres.  There was no 
evidence of psychosis.  His attention and retention were 
good.  There was evidence of moderate impairment.  The 
examiner noted that the veteran's symptoms at the time of 
examination were of the hysterical type; however, his 
condition was still considered to be psychoneurotic.  The 
veteran's diagnosis of psychoneurosis was continued.

In a rating decision dated in January 1951 the RO proposed to 
decrease the veteran's evaluation from 30 percent to 10 
percent effective March 29, 1951.  The veteran was asked to 
provide within 60 days evidence of any reason that his 
evaluation of 30 percent should have been continued.  The 
veteran provided no such evidence.  

The veteran presented for another VA examination in January 
1956.  He reported headaches, nausea, vomiting, stomach 
pains, weight loss, loss of appetite, restlessness, 
shakiness, and tension.  A neurological examination revealed 
no speech defects, negative Romberg and normal ocular 
movements.  Movements of the head, neck and extremities were 
normal.  The veteran's deep tendon reflexes were equal and 
active bilaterally.  It was specifically noted that there 
were no cerebellar signs.  

Psychiatric examination indicated the veteran was tense and 
anxious.  The veteran stated a belief that he was more 
disabled than his evaluation indicated.  The examiner noted 
that there was no abnormal behavior.  The veteran was 
attentive and alert, neat and clean.  He answered questions 
relevantly and coherently, spontaneously and decisively.  The 
veteran was diagnosed with anxiety reaction, chronic, with 
gastrointestinal features manifested by nausea, vomiting, 
headaches, tension, restlessness, and irritability, 
moderately severe, chronic.  

The RO in a rating decision dated in February 1956 increased 
the evaluation of the veteran's service-connected nervous 
condition from 10 percent to 30 percent disabling.  

In January 1961 the veteran was afforded another VA 
examination at which time he complained of nervousness and 
problems with his chest.  His neurological examination 
revealed normal cranial nerves, station, gait, and 
coordination.  He had deep and superficial reflexes 
bilaterally.  There were no pathological reflexes found and 
his muscle strength was adequate.  His psychiatric 
examination indicated no abnormal mannerisms.  His speech was 
clear and audible.  His thought patterns revealed no 
delusions or hallucinations.  The examiner noted that there 
was no neurological disorder found.  He diagnosed the veteran 
with anxiety reaction, chronic, moderate.  

The veteran's evaluation, in a rating decision dated in April 
1961, was reduced again to 10 percent.  In September 1961 the 
RO proposed to sever the veteran's service connection for a 
nervous condition.  The RO stated that the veteran's symptoms 
had their onset in 1936 and that he complained in service as 
early as April 1944, "less than one month after induction."  
Therefore, the RO concluded that the veteran's psychoneurosis 
pre-existed service.  According to the RO, the record did not 
"reflect any permanent increase in severity of the symptoms 
during service."  The veteran was advised that he had 60 
days in which to submit any evidence against severance.  The 
veteran did not submit any evidence.  The proposed severance 
went into effect and a correspondence dated December 15, 1961 
notified the veteran.  The veteran was advised of his 
appellate rights; however, he did not appeal.  

In March 1994 the veteran submitted a claim seeking to reopen 
his claim of entitlement to service connection for a nervous 
condition.  The RO received records from Dr. J for treatment 
received by the veteran from December 1988 to December 1993 
for hypertension, shortness of breath and degenerative joint 
disease of the left knee.  

The RO also received records from Drs. JMF, JH and the North 
Texas Medical Center for treatment in December 1993 to March 
1994 for bronchopneumonia, congestive heart failure, chronic 
obstructive pulmonary disease, adult onset diabetes, and 
carotid artery disease.  The veteran complained of dizziness 
and nervousness in January 1994, which he associated with the 
various medications he was taking for his diagnosed heart 
conditions.  

In a rating decision dated in September 1994 the RO 
determined that the veteran had not submitted new and 
material evidence to warrant reopening a claim of entitlement 
to service connection for anxiety reaction.  According to the 
RO, the evidence submitted by the veteran did not indicate 
that "a chronic neuropsychiatric condition was incurred in 
or aggravated by active military service."  The veteran was 
notified by letter dated September 28, 1994 of the RO's 
decision and his appellate rights; he did not appeal.  

The veteran filed another claim seeking to reopen his claim 
of entitlement to service connection for a nervous condition 
in May 2000.  In a rating decision dated in August 2000 the 
RO determined again that the veteran had not submitted new 
and material evidence to warrant reopening his claim of 
entitlement to service connection for a nervous condition.  

Outpatient treatment records from the North Texas Medical 
Center indicate that in September 2000 the veteran reported 
that he was discharged because of his "nerves."  The 
veteran further reported that "he was busy supporting his 
children and couldn't follow up on the loss of his 
compensation."  

In November 2000 the veteran presented with complaints of 
"problems with nervous shaking."  He denied any symptoms of 
depression and the Global Deterioration Scale did not 
indicate any depression.  The veteran reported sleeping up to 
six hours a night.  He also denied any intrusive thoughts, 
nightmares or any avoidance behaviors regarding his Army 
experience.  

A mental status examination revealed the veteran to be 
pleasant and cooperative.  His speech, affect and demeanor 
were noted as spontaneous, bright and humorous.  His mood was 
euthymic and he was alert and oriented.  The results of the 
veteran's depression screen were negative.  The veteran was 
diagnosed with adjustment disorder.  He was assigned a Global 
Assessment Functioning score of 60.  

In a supplemental statement of the case the RO continued to 
determine that the veteran had not submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for a nervous condition.  

The veteran presented for a Travel Board hearing before the 
undersigned Board Member in December 2001.  He testified that 
his entrance examination had been negative for any nervous 
condition.  According to the veteran he would "just shake 
up," in service.  He reported similar reactions to driving 
in traffic since service, to the extent his wife of 34 years 
does most of the driving now.  The veteran further reported 
that flare-ups occurred in service while in crowds or around 
guns.  According to him, his nervousness first manifested 
itself in service "a few months before they discharged me."  
He testified that the thought of going into a combat 
situation also made him nervous.  The veteran further 
testified to being hospitalized in October 1944 for his 
nervous condition.  The veteran's wife reported that he was 
receiving treatment at the Dallas VA Medical Center; however, 
the veteran denied discussing his situation in service with 
his current VA examiners.  

III.  Analysis

Preliminary Matters

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the supplemental SOC provided by the RO in April and August 
2001, respectively, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The use of the doctrine of reasonable doubt is inapplicable 
to issues of new and material evidence.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

B.  Discussion

The RO severed the veteran's service connection for 
psychoneurosis in December 1961.  The veteran was notified of 
the RO's decision to sever and his appellate rights; he did 
not appeal.  Therefore, the RO's decision became final.  
38 C.F.R. §§ 20.200, 20.302, 20.1103.

In a rating decision dated in September 1994, the RO 
determined that the veteran had not submitted new and 
material evidence to warrant reopening his claim of 
entitlement to service connection for a nervous condition.  
The veteran was notified of the RO's decision and his 
appellate rights by letter dated September 28, 1994.  The 
veteran did not appeal.  Therefore, the RO's September 1994 
rating decision became final.  38 C.F.R. §§ 20.200, 20.302, 
20.1103.  

Inasmuch as the September 1994 RO rating decision was final, 
the veteran must submit new and material evidence in order to 
reopen his previously denied claim.  See Kightly v. Brown, 
supra.  

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis will be considered.  See Evans, supra.

Since the RO's September 1994 final denial the veteran has 
submitted records of treatment at the VA North Texas Medical 
Center and has offered his testimony and that of his wife in 
a Travel Board hearing before the undersigned Board Member.  
The records of treatment indicate that the veteran reported 
to have initially suffered from nervousness in service.  He 
was diagnosed in November 2000 with adjustment disorder.  At 
his Travel Board hearing, the veteran testified that he was 
healthy upon entering service but that a few months before 
discharge he began suffering from nervousness especially when 
in crowded environments, around guns or when he thought about 
the possibility of combat.  Such evidence is new inasmuch as 
it has not previously been considered by the RO; however it 
is not material because it does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of his claimed disability.  See Hodge v. West, supra.  

In order to be considered new and material, not only must the 
evidence not have been previously considered by the agency 
decision-makers but it must also speak to each element of the 
claim that was found lacking at the time of the last final 
denial.  38 C.F.R. § 3.156(a); see also Evans v. Brown, 
supra.  The RO severed service connection in December 1961, 
on the basis that the veteran's nervous disorder pre-existed 
service and there was no evidence to indicate his condition 
was aggravated by service.  The RO determined in September 
1994 that the veteran had not submitted new and material 
evidence to warrant reopening a claim of entitlement to 
service connection for a psychiatric disorder.  

None of the evidence submitted or identified by the veteran 
since September 1994 addresses the reasons for the RO's 
denial.  In other words, while he has submitted evidence that 
was not previously considered, he has not proffered any 
competent evidence that etiologically relates his nervous 
condition, or any aggravation thereof, to service.  

The Board notes that, in evaluating a claim, the Board may 
consider only independent medical evidence to support our 
findings, and must cite to competent evidence of record to 
support conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Moreover, as sincerely as the veteran and his spouse may 
believe in the validity of his claims, only a medical 
professional is competent to address issues of etiology and 
causation of disease, and the veteran or his wife is not such 
an individual.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Clearly, the veteran's personal conviction 
that his nervous condition originated in service nearly 60 
years ago is not competent evidence; such a finding requires 
highly specialized knowledge.  Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  

As to the additional medical evidence that the veteran 
submitted, this also is not considered both new and material 
evidence.  The medical evidence shows post-service findings, 
many decades after service, but there is no nexus opinion 
that relates such diagnoses or findings to military service 
in any way.  This type of medical evidence is not new and 
material.  See Cox v. Brown, 5 Vet. App. 95 (1993)(Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence).  The Board notes that 
the veteran reported to his examiners that he was discharged 
from service due to his "nerves."  However, the examiners 
made no findings linking a current acquired psychiatric 
disability to service.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran has not submitted new and material 
evidence to warrant reopening his claim of entitlement to 
service connection for a psychiatric disorder.  



ORDER

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, and the claim is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

